STATE OF LOUISIANA


                                     COURT OF APPEAL


                                         FIRST CIRCUIT


                                            2022 CE 0830


                                     PETER PANEPINTO


                                               VERSUS


                  DARRYL DAVID SMITH AND GARY STANGA,
            IN HIS OFFICIAL CAPACITY AS CLERK OF COURT
                        FOR THE PARISH OF TANGIPAHOA


                                                   Judgment Rendered:                   AUG 0 9 2022

                                               k   X   X   7 CX




                                        Appealed from the
                           Twenty -First Judicial District Court
                                      Parish of Tangipahoa
                                        State of Louisiana


                                     Case No. 2022- 0002222


            The Honorable Charlotte Hughes Foster, Judge Presiding



Frank J. DiVittorio                                Counsel for Defendant/ Appellant
Hammond, LA                                        Darryl David Smith


James M. Garner
Stuart D. Kottle
New Orleans, LA


Stephen M. Petit, Jr.                              Counsel for Plaintiff/Appellee
Brittany D. Rogers                                 Peter Panepinto
Harahan, LA




                                                                                               xx           y




                                                                                                        y       t.,   4




                                                                                                       CV
                                                                                                       C
                                                                                                       Cy




      BEFORE:BEFORE:   WHIPPLE,WHIPPLE, C.C. J.,J., GUIDRY,GUIDRY, McDONALD,McDONALD,
                               PENZATO PENZATO ANDAND WOLFE,WOLFE, JJ.JJ.




             OO
WHIPPLE, C.J.


      In this suit challenging the candidacy of Darryl David Smith for the office of

Mayor of the City of Hammond, the trial court rendered judgment granting the

objection and disqualifying Mr. Smith as a candidate.     For the reasons that follow,

we affirm.




                      FACTS AND PROCEDURAL HISTORY


       On July 22, 2022, Mr. Smith filed a sworn notice of candidacy with the

Tangipahoa Parish Clerk of Court, declaring his intent to run for the office of

Mayor of the City of Hammond in the election scheduled for November 8, 2022.

In the notice of candidacy, Mr. Smith certified that his domicile address was 1312

N. Oak, Apt. B, Hammond, Louisiana, 70401, which is located in Precinct 40. He


also attested that he was a duly qualified elector in Precinct 40.

      In the notice of candidacy form, Mr. Smith attested,           in pertinent part, as


follows:


       8)      If I am a candidate for any office other than United States
      senator or representative in congress, that if I claim a homestead
      exemption on a residence pursuant to Article VII, Section 20 of the
      Constitution of Louisiana, I am registered and vote in the precinct in
      which that residence is located, unless I reside in a nursing home as
      defined in La. R.S. 40: 2009. 2 or in a veterans' home operated by the
       state or federal government.


       Subsequently, on July 29, 2022, Peter Panepinto, Mayor of and a qualified

elector in the City of Hammond, filed an objection to Mr. Smith' s candidacy.         Mr.


Panepinto alleged that Mr. Smith resides and claims a homestead exemption at


19477 Par Lane, Hammond, Louisiana, 70401, which is located in Precinct 44.


Mr. Panepinto contended that Mr. Smith should be disqualified from the mayoral


election "
             for violation [ ofJ Louisiana law by claiming a homestead exemption in a

precinct different from the precinct in which he is registered to and votes."


      Trial was held on August 2, 2022.          At trial, Kevin Raiford, the Chief


Deputy/ Chief Financial Officer of the Assessor' s Office for Tangipahoa Parish,
                                           2
testified that Mr. Smith has a homestead exemption on the Par Lane property.       Mr.


Raiford testified that the homestead exemption has been in effect since 2008, and


there have been no changes to the exemption since that time. He indicated that the


homestead exemption was still in effect on July 22, 2022, the date Mr. Smith filed

his notice of candidacy.      Mr. Raiford testified that had an act translative of


ownership been filed into the public records, it would have triggered a change in

the assessor' s records and the right to the exemption.   Mr. Raiford indicated that a


person has to be the owner of the property in order to claim the homestead

exemption.




        Mr. Smith testified that his ex- wife is the owner of the property located at

19477 Par Lane. Mr. Smith stated that he has lived separate and apart from his ex-


wife since October 7, 2014, and has not lived at the Par Lane address since that

time.   Further, Mr. Smith introduced an October 7, 2015 consent judgment signed


by the trial court in his divorce proceedings, which he contends recognizes his ex-

wife as the sole owner of the Par Lane property.   Mr. Smith testified that he lives at


1312 North Oak in Hammond. Mr. Smith also introduced two driver' s licenses—


one issued on October 30, 2015, and a second issued on July 29, 2021—          both of


which reflect that his address is 1312 North Oak in Hammond.


        Following the trial, the trial court found "   that Mr. Smith claimed the


homestead exemption or had the right to claim the homestead exemption on the Par


Lane property."    As such, the trial court found that Mr. Smith was required to


register and vote in Precinct 44, or where the Par Lane property was located.      On


August 4, 2022,     the trial court signed a judgment granting Mr.        Panepinto' s


objection and ordering that " Darryl David Smith' s name be struck from the ballot

in the Election for Mayor of City of Hammond, which is to take place on the Stn

day of November, 2022."     Mr. Smith has appealed.


        On appeal, Mr. Smith has raised the following as error:
                                          3
           1.   The trial court legally erred in finding that Mr.                   Smith was
                registered to vote in a precinct other than the one he claims as a
                homestead         exemption   because       Mr.   Smith    does   not    claim   a

                homestead exemption.


       2.       The trial court legally erred in finding that Mr. Smith' s Notice of
                Candidacy contained an error as to Certification # 8 because he
                does not own the house located on, have any ownership interest in,
                and does not claim a homestead exemption on property on Par
                Lane, Hammond, Louisiana in Precinct 44.


                                              DISCUSSION


       Because election laws must be interpreted to give the electorate the widest


possible choice of candidates, a person objecting to candidacy bears the burden of

proving that the candidate is disqualified.                 Landiak v. Richmond, 2005- 0758 ( La.


3/ 24/ 05), 899 So. 2d 535, 541.              Once the party bearing the burden of proof has

established a prima facie case that the candidate is disqualified, the burden shifts to


the party opposing the disqualification to rebut the showing.                     Landiak, 899 So. 2d


I
    STEW


       A court determining whether the plaintiff objecting to candidacy has carried

his burden of proof must liberally construe the laws governing the conduct of

elections "
                 so as to promote rather than defeat candidacy."              Landiak, 899 So. 2d at


541 ( quoting Becker v. Dean, 2003- 2493 ( La. 9/ 18/ 03), 854 So. 2d 864, 869 ( per


curiam)).         Any doubt concerning the qualifications of a candidate should be

resolved in favor of allowing the candidate to run for public office.                     Landiak, 899


So. 2d at 541.


       A challenge to the candidacy of a person may be based on the ground that

the candidate "       failed to qualify for the primary election in the manner prescribed

by law."        La. R.S. 18: 492( A)( 1).     The "   manner prescribed by law"         for qualification


is the notice of candidacy.             La. R. S.     18: 461( A)( 1).    Louisiana Revised Statutes


18: 463( A)(2)(      a)( viii),   which was added by 2019 La.              Acts, No. 374, §          2 and


effective January 1, 2020, requires a candidate to certify in his notice of candidacy

                                                       11
that if the candidate " claims a homestead exemption on a residence pursuant to


Article   VII,    Section   20   of   the   Louisiana        Constitution,"    except    in    limited


circumstances that do not apply herein, he is registered and votes "                  in the precinct


in which that residence is located."            Moreover,       as   noted   above,   the foregoing

provision was included on the notice of candidacy form executed by Mr. Smith.

       Here, the parties do not dispute that Mr. Smith is registered to vote in


Precinct 40, the precinct where the North Oak property is located.                    Moreover, the


parties do not dispute that the Par Lane address is located in Precinct 44.'                  Our sole


focus on appeal is whether Mr. Smith improperly certified that he does not reside

or vote where he claims his homestead exemption.


       On appeal, Mr. Smith contends that based on the undisputed evidence at


trial, he did not falsely or even erroneously make a certification on his notice of

candidacy,     specifically Certification #    8,       maintaining that he has not claimed a

homestead anywhere since at least 2015,                  long before he executed his notice of

candidacy.       Mr. Smith avers that since 2015, he has not owned the Par Lane


property and has no interest in the Par Lane property, and argues that, as such, the

trial court erred in disqualifying him as he could have no tax liability to which he

had to claim a homestead exemption.                 Mr. Smith further avers that he has not


resided on the Par Lane property since at least October of 2014;                      therefore, his


Certification #    8 of the notice of candidacy "              could not have been            false or


inaccurate."


       Mr. Smith contends that the evidence presented at trial showed that he


transferred the property to his ex- wife in 2015, and that in the divorce proceedings,

the parties and the trial court recognized his ex-wife as the sole owner of the Par


Lane property.      Specifically, Mr. Smith points to the following provision in the

1 At trial, Andi Lambert Mathieu, the Tangipahoa Parish Registrar of Voters, testified that Mr.
Smith is registered to vote in Precinct 40. She testified that 19477 Par Lane is in Precinct 44.



                                                    5
Smiths' agreement: "[ T] he Parties stipulate and agree that [ Ms. Smith] is the sole


owner of the immovable property at 19477 Par Lane ...                          and she shall pay the

existing mortgage and any future mortgage on the Par Lane Property and, except as

provided in paragraph 1( b)( 3),             if she sells it, she shall receive 100% of the net


profits."'    Mr. Smith alleges that the foregoing declaratory judgment was filed into

the divorce court proceeding on October 7, 2015, and the inventory was executed

in authentic form by Mr. Smith and Ms. Smith. Considering the foregoing, Mr.

Smith maintains that based on the judgment in the divorce proceeding, after 2015,

he had no tax obligation on the Par Lane property.                   As such, he insists that he had


nothing to lose at a tax sale and nothing to protect via a homestead exemption.

        Mr. Smith notes that under the election code, a candidate must certify,


among other things, " that if he claims a homestead exemption on a residence

pursuant to Article VII, Section 20 of the Constitution of Louisiana, he is


registered and votes in the precinct in which that residence is located."                      La. R.S.


18: 463( A)(2)(    a)( viii)(emphasis added).          Mr. Smith avers that Ms. Smith continued


to reside at the Par Lane property and continues to legally claim the homestead

exemption.
                 With regard to Mr. Raiford' s testimony, Mr. Smith argues that one has

to actually own the property to claim the homestead exemption.                            See also La.


Const. art. 7, § 20. 3


        In opposition, Mr. Panepinto notes that although there may be a consent

judgment between the parties, there is no evidence that an act translative of


ownership was ever filed into the mortgage/ conveyance records in Tangipahoa

2 However, paragraph 1( b)( 3) of the Smiths' agreement provides that if Ms. Smith, when she
reaches the age of 60, " chooses to downsize to an apartment, 19477 Par Lane shall be sold at Fair
Market Value and the net proceeds shall be paid 50% to [ Ms. Smith] and 50% to [ Mr. Smith]."

3 Mr. Smith cites Walsh v. Rogillio, 2000- 1995 ( La. App. 1st Cir. 9/ 7/ 00),       768 So. 2d 653, writ
denied, 2000- 2610 ( La. 9/ 12/ 00), 766 So. 2d 1288, to support his position.        However, we note

that Walsh involved application of La. R.S. 18: 101( B) and the residency requirement as opposed
to the propriety of certification on the notice of candidacy.             The relevant statute, La. R. S.
18: 463( A)(2)( a)( viii),   did not take effect until January 1, 2020.


                                                       2
Parish.   Mr. Panepinto also points out that the Smiths' agreement recognizes that


the parties can modify or amend the terms of the agreement in a writing signed by

both parties.   Further, the agreement gives Ms. Smith the option to sell the Par


Lane property and live in an apartment complex at Mr. Smith' s expense with the

net proceeds of the sale of the Par Lane property to be split equally between Mr.

Smith and his ex- wife. Mr. Panepinto contends that despite Mr. Smith' s position


that he has nothing to lose at a tax sale and nothing to protect via a homestead

exemption,   the contingency provisions in the Smiths'          agreement indicate that


circumstances do exist whereby Mr.          Smith maintains some interest in that he


would receive 50%      of the profits of the sale of the Par Lane property.

      By contrast,     Mr. Panepinto notes that subsection ( D)( 1)(     a)   of the same


agreement with regard to the Smiths' interest in " Oak     Alley, I, LLC"     provides that


the interest therein "   shall be transferred and donated by Sharon back to Darryl.

Sharon agrees to execute the Act of Donation by Sharon Lynn Bourgoyne

Smith to Darryl David Smith attached as Exhibit A and simultaneously with

the execution of the Agreement." ( Emphasis added.)            Mr. Panepinto avers that


similar language does not appear anywhere in the agreement with regard to the Par


Lane property, apparently because of the contingencies noted above and because

there was never a complete transfer of ownership.          Accordingly, Mr. Panepinto

contends that because the Par Lane property remains subject to the homestead

exemption appearing of record in favor of Mr. Smith ( and Ms. Smith as well),          Mr.


Smith was required to register and vote at the precinct in which the Par Lane


property is located.     Mr. Panepinto concludes that Mr. Smith' s false certification


on his notice of candidacy should disqualify him from the mayoral race.

      We find that Mr. Panepinto met his initial burden of establishing a prima

facie case that Mr. Smith should be disqualified based on his false or inaccurate


certification on his notice of candidacy. Specifically, the evidence adduced at trial
                                             7
indicates that the homestead exemption was placed on the Par Lane property at

issue in the names of Mr. Smith and his ex- wife in 2008. Mr. Raiford testified that


there have been no changes to the homestead exemption since 2008 and that the


homestead exemption in favor of Mr. Smith at the Par Lane property remains in

effect.    In connection with Mr. Raiford' s testimony, "            Assessment No. 6148816"


was introduced, which reflects that a homestead exemption in favor of Mr. Smith


and Ms. Smith was entered on the Par Lane property. While Mr. Smith contends

that it was not shown who placed the exemption on the property, Mr. Smith does

not allege (    nor does the record show) that the homestead exemption had been


placed on the Par Lane property by the assessor' s office in error.                 C£ Martin v.


Robinson, 2020- 0687 (         La. App.     1st Cir. 8/ 6/ 20), 311 So. 3d 378. 4    Because Mr.


Panepinto met his initial burden of proof to show that Mr. Smith had a homestead


exemption in effect at the Par Lane residence at the time he filed his notice of


candidacy and was thus required to register and vote in Precinct 44, the burden

then shifted to Mr. Smith to rebut Mr. Panepinto' s prima,facie case, which the trial


court concluded he failed to do. See Landiak, 899 So. 2d at 542.


          On appeal, in attempting to rebut the prima facie case, Mr. Smith essentially

frames the issue as whether he was actually or legally entitled to the homestead

exemption and whether he benefitted from the exemption as the determinative


factors. Thus, he asserts that he should not have been disqualified as he has not


owned and/ or occupied the property at Par Lane since 2015.

4 In Martin, an objection was made to a candidate' s qualifications alleging that the candidate
claimed a homestead exemption on a property different than the one where he was registered to
vote.   The assessor' s office at issue therein listed the candidate' s home in Kentwood, Louisiana,
as subject to a homestead exemption, but the candidate testified that he had never requested such
an exemption on the property and the error of the assessor' s office in listing the property as
homestead exempt had been corrected.          Martin, 311 So. 3d at 383.    In Martin, an assessor
 surmised that the fact that the Kentwood home was listed as homestead exempt was an

oversight where the designation from the prior owner was not removed when the property was
transferred to [ the candidate]."   Id. Accordingly, this court concluded that because the candidate
did not claim the homestead exemption on the Kentwood home, and the error was made on the
part of the assessor' s office, he was not required to register to vote in Kentwood. Id.
        Louisiana Revised Statutes 47: 1703. 1          provides that numerous parishes,


including Tangipahoa, are required to provide a form to property owners within the

parish for permanent registration of homestead exemption benefits. As such, once


the property is registered as homestead exempt                  in   Tangipahoa Parish,      the



exemption remains on the property.             See La. R. S. 47: 1703. 1( B).       The statute


specifically provides that the " homestead exemption so claimed shall remain valid

without necessity of renewal of the claim as long as the claimant and property

qualify for the exemption."            See   La. R.S.     47: 1703. 1( B) (   emphasis   added).




Moreover, the referenced statute places the burden on the exemption holder to


notify the assessor that the homestead exemption should be removed in whole or in

part.   See La. R.S. 47: 1703. 1( B). 5      Despite these legal requirements, Mr. Smith


made no showing nor does he allege that he requested that the assessor remove the

homestead exemption appearing in his name or that he notified the assessor in

writing that he no longer qualified for the exemption.

        In addition, Mr. Smith does not assert nor does the record show that he filed


anything into the mortgage or conveyance records that would have alerted the

assessor that the homestead exemption should have been removed as to him. As


verified by Mr. Raiford, had such an act been entered between the parties and filed

into the public record, the homestead exemption in Mr. Smith' s favor would have


been removed by the assessor' s office. Mr. Smith simply did nothing to alert the




s
   Louisiana Revised Statutes 14: 1703. 1( B) provides a criminal penalty if the property owner
does not notify the assessor of the change as follows:

        Any person who fails to notify the assessor in writing that the property upon
        which he has claimed a homestead exemption under this Section no longer
        qualifies for that exemption, within sixty days after the disqualification occurs,
        shall be guilty of a misdemeanor and upon conviction the offender shall be
        punishable by a fine of not less than one hundred dollars, nor more than five
        hundred dollars, or by imprisonment for not less than one month nor more than
        six months, or both.



                                                0
assessor that the homestead exemption in his name was incorrect.                 As such, the


exemption first claimed in 2008 remains in effect.


        As recognized in Percle v. Taylor, 2020- 244 ( La. App. 5th Cir. 8/ 5/ 20),         301


So. 3d 1219, 1226, writ denied, 2020- 00983 ( La. 8/ 10/ 20),     300 So. 3d 878, the filing

of a false or erroneous certification in a notice of candidacy with respect to the

homestead exemption relates to the failure to qualify in the manner prescribed by

law in La. R.S. 18: 492( A)( 1),       because the "   manner for qualifying"       in La. R.S.


18: 461 is the filing of an accurate notice of candidacy, under oath, accompanied

by the qualifying fee.       In    Percle, the Fifth Circuit      found that because the


candidate' s   certification by    affidavit    constitutes   substantive     and/ or   material




information, any inaccuracies, mistakes, or false statements made in the notice of

candidacy concerning or regarding this substantive or material information are

grounds for disqualification under La. R.S. 18: 492( A)( 1).         Percle, 301 So. 3d at


1227.    In so holding, the Percle court noted that " the integrity of the process of

qualifying for public office"     was at stake, and "[    t] o allow a candidate to include


false or inaccurate information under oath, without allowing the corresponding

remedy of disqualification for making false statements will render the affidavit

meaningless."    Id. Thus, the Percle court concluded that the candidate should be


disqualified even though         she    was   purportedly "   unaware    of   the   homestead


exemption at the time she filed her notice of candidacy and did not personally

claim the homestead exemption on the property she and her husband jointly own."

Id. at 1223.


        In Sellar v. Nance, 54, 617 ( La. App. 2nd Cir. 3/ 1/ 22),      336 So. 3d 103, 112,


the Second Circuit likewise considered "        the integrity necessary to the process of

qualifying for public office,"    and agreed with the analysis of the Fifth Circuit. The


Sellar court concluded that "     any information on the notice of candidacy required

to be given by oath is substantive and/ or material and that ` any inaccuracies,
                                               10
mistakes,    or false statements'     made under oath regarding this information are

grounds for disqualification under La. R.S. 18: 492( A),     as a failure to qualify in the

manner prescribed by law."           Sellar, 336 So. 3d at 112- 13.   As such, the court


affirmed the trial court' s decision disqualifying a candidate who listed one address

on his notice of candidacy and voted at that address, but maintained a homestead

exemption at a different address.       Accord Deal v. Perkins, 54, 892 ( La. App. 2nd

Cir. 8/ 8/ 22) ---   So. 3d ---,   2022 WL 3147787, wherein the Second Circuit re-


affirmed its holding in Sellar, disqualifying a candidate who maintained a

homestead exemption at a different address than the address on the notice of


candidacy, even though both residences were within the same city within which the

candidate sought to run for mayor.


       We agree with our colleagues in the Second and Fifth Circuits that the


information on the notice of candidacy, which is required by law and is given

under oath, is substantive and/ or material, and that any inaccuracies, mistakes, or

false statements therein, including those with respect to the homestead exemption,

are grounds for disqualification under La. R.S. 18: 492( A),     as a failure to qualify in

the manner prescribed by law.

       As noted above, the homestead exemption as initially claimed and registered

in the names of both Mr. and Ms. Smith remains in full effect on the Par Lane


property until such time as it is revoked,         in whole or in part.   Mr. Smith has


presented no evidence that he has taken affirmative action to revoke the exemption


granted to him, which remained in place at the time of his qualifying. The mere

fact that Mr. Smith may have been unaware of the existing exemption at the time

he filed his notice is immaterial. See Percle, 301 So. 3d at 1223, 1227- 28.


       Accordingly, in light of the legislature' s express provision requiring that a

candidate qualifying for elective office must certify that he is registered and votes

in the precinct where he claims a homestead exemption in his notice of candidacy
                                              11
and given Mr. Smith' s erroneous attestation, we find no error in the trial court' s


decision disqualifying him from the mayoral race.

                                 CONCLUSION


      For the above reasons, we affirm the trial court' s August 4, 2022 judgment.


Costs of this appeal are assessed to the appellant, Darryl David Smith.


      AFFIRMED.




                                         12
jr




                                     STATE OF LOUISIANA


                                      COURT OF APPEAL


                                        FIRST CIRCUIT


                                          2022 CE 0830


                                      PETER PANEPINTO


                                            VERSUS


                    DARRYL DAVID SMITH AND GARY STANGA,
                 IN HIS OFFICIAL CAPACITY AS CLERK OF COURT
                        FOR THE PARISH OF TANGIPAHOA



     Guidry, J., dissenting.
           The issue in this election case is whether Mr. Smith was false or inaccurate

     when he certified that he does not claim a homestead exemption in a precinct other

     than where he is registered and votes. In particular, this case turns on how the


     word " claim" is interpreted.   Mr. Smith through his testimony and the documentary

     evidence regarding his divorce proceedings has shown that he did not meet the

     legal requirements to claim the homestead exemption on the Par Lane property.
           A valid interpretation of the word " claim"   is to actively use or benefit from

     the exemption.   As the evidence presented in the record shows that Mr. Smith


     transferred his ownership interest in the Par Lane property to his ex-wife, then it is

     she, not he, who is using and benefiting from the exemption, since as the sole

     owner of the property, she is responsible for any tax liability associated with the

     property.


           Accordingly, there exists a reasonable basis in the record that Mr. Smith was

     truthful and accurate in his certification that he did not claim a homestead


     exemption on a residence pursuant to Article VII, Section 20 of the Constitution of

     Louisiana in a precinct other than where he is registered.   And keeping in mind the

     principle that any doubt concerning the qualifications of a candidate should be
resolved in favor of allowing the candidate to run for public office,   Landiak v.


Richmond, 2005- 0758 ( La. 3/ 24/ 05), 899 So. 2d 535, 541, I would reverse the


judgment of the trial court disqualifying Mr. Smith as   a mayoral candidate.   For


these reasons, I respectfully dissent.